Title: From George Washington to Thomas Mumford, 15 September 1780
From: Washington, George
To: Mumford, Thomas


                        
                            Sir,
                            Head Qrs Bergen County 15th Septr 1780
                        
                        I have received your obliging letter of the 8th inclosing an order upon Mr Chenevard of Harford for the
                            delivery of a pipe of Madeira Wine for my use.
                        The polite manner in which it is tendered adds not a little to the value of the present.
                        Altho’ I have not the pleasure of an acquaintance with you, I am no stranger to your character, which I have
                            often heard represented in the most favorable light—I shall be happy in an opportunity of returning my thanks personally
                            and am with great respect Sir Yr Most Obedt & H: Servt
                        
                            Go: Washington
                        
                    